Citation Nr: 1515186	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-02 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Florida/South Georgia Veterans Health Care System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred from Marion County Fire Rescue on August 11, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision issued by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health Care System in Gainesville, Florida, which denied payment or reimbursement of unauthorized medical expenses incurred from Marion County Fire Rescue on August 11, 2012.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the December 2014 Informal Hearing Presentation is potentially relevant to the issue on appeal.  Thus, the Board has considered this electronic record in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to reimbursement for unauthorized medical expenses incurred from the Marion County Fire Rescue for ambulance services rendered on August 11, 2012.  The claims file reflects that the Veteran has Medicare Part A and Part B insurance, and that his claim for reimbursement was denied because he has Medicare Part A and Part B insurance. 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2014) and 38 C.F.R. §§ 17.1000-1008 (2014).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  To be eligible for reimbursement for emergency transportation under this authority the appellant has to satisfy all of the following conditions:

(a) Payment or reimbursement is authorized under 38 U.S.C.A. § 1725 for emergency treatment provided at such facility (or payment or reimbursement could have been authorized under 38 U.S.C.A. § 1725 for emergency treatment if death had not occurred before emergency treatment could be provided);

(b) The veteran is financially liable to the provider of the emergency transportation;

(c) The veteran has no coverage under a health-plan contract for reimbursement or payment, in whole or in part, for the emergency transportation or any emergency treatment authorized under 38 U.S.C.A. § 1728 (this condition is not met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract); and

(d) If the condition for which the emergency transportation was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such transportation; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider.

38 C.F.R. § 17.1003 (2014). 

The Board notes that payment or reimbursement has been denied by the VA on the basis that the veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  However, veterans may receive payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would only extinguish part of a veteran's liability.  38 U.S.C.A. § 1725(c)(4).  Pertinent to the current case, the Veteran may be entitled to reimbursement for any amount not covered by Medicare Part A or Part B. 

Review of the claims file shows only that the Veteran receives coverage under Medicare Part A and Part B, but it is unclear whether the claimed ambulance expenses at issue were eligible for reimbursement under Medicare Part A and Part B, and if so, whether any of the claimed expenses were reimbursed.  Accordingly, VA should contact the Veteran, the Centers for Medicare and Medicaid Services (CMS), and Marion County Fire Rescue to determine whether any of the expenses incurred as a result of the August 11, 2012 ambulance transport were submitted to and/or covered by Medicare Part A or Part B.  VA should also obtain any relevant documentation, to include any bills that were paid by Medicare Part A and/or Part B and any bills for which payment was denied.  The findings should be included in the claims folder for review.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Centers for Medicare and Medicaid Services, Marion County Fire Rescue, the Veteran, and any other indicated party to determine whether any of the expenses incurred as a result of the Veteran's August 11, 2012 ambulance transport were submitted to and/or covered by Medicare Part A or Part B.  Obtain any relevant documentation, to include any bills that were paid by Medicare Part A and/or Part B and any bills for which payment was denied.  The findings should be included in the claims folder for review. 

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




